Citation Nr: 0020064	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-07 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased evaluation for a right ankle 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1975 to September 
1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision that denied an increased 
evaluation for the right ankle disability (rated 10 percent).


REMAND

The veteran testified before the undersigned sitting at the 
RO in May 2000.  At the hearing he requested service 
connection for a right knee disability and a right heel 
disorder as secondary to the service-connected right ankle 
disability.  The report of his VA medical examination in 
March 1998 links right knee and right heel disabilities to 
the service-connected right ankle disability.  The claims for 
secondary service connection for right knee and right heel 
disabilities are "inextricably intertwined" (the knee 
disability and ankle disability are potentially both ratable 
under the same Diagnostic Code-5262-and the heel and ankle 
disabilities may under some circumstances be rated 
separately, under others, together) and they should be 
adjudicated simultaneously.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

The report of the March 1998 VA medical examination and other 
evidence reveals that the veteran underwent right knee 
surgery at a private medical facility in October 1997.  The 
report of this surgery is relevant to the claim for secondary 
service connection for the right knee disability, and it 
should be obtained.  At the May 2000 hearing, the veteran 
also testified to the effect that he had received recent 
treatment for his right ankle disability at Fitzpatrick 
Chiropractic.  The reports of this treatment are not of 
record and are relevant to the claim for an increased 
evaluation for the right ankle disability, and should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Statements from the veteran are to the effect that he has 
right ankle pain that produces functional and industrial 
impairment.  VA has the duty to provide the veteran with an 
examination to obtain sufficient clinical findings to 
determine the severity of the claimed disabilities.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) held that in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain any needed 
release forms and information from the 
veteran and then request the reports of 
his treatment from Fitzpatrick 
Chiropractic and the report of his right 
knee surgery in October 1997.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent, and severity of 
the right ankle, right knee, and right 
heel disabilities.  The examiner should 
express opinions as to the severity of 
these disabilities, including any 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness of these joints.  The examiner 
should be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the joints are 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joints exhibit 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the physician and reviewed prior to the 
examination.

3.  After the above development, the RO 
should adjudicate the claims for 
secondary service connection for right 
knee and right heel disorders, and review 
the claim for an increased evaluation for 
the right ankle disability.  The 
adjudication of the claims for secondary 
service connection for the right knee and 
heel disabilities should reflect 
consideration of the provisions of 
38 C.F.R. § 3.310(a) (1999) and the 
holding of the Court in Allen v. Brown, 7 
Vet. App. 439 (1995) with regard to 
secondary service connection of a 
disability based on aggravation.  The 
evaluation of any disability should 
reflect consideration of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 noted 
above.

4.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be advised that a substantive 
appeal must be submitted with regard to 
any new issue in order to have that 
matter reviewed with this appeal. 
38 C.F.R. § 20.302(c) (1999).  They 
should be provided with the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

